DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 3-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 3 is written to be dependent upon itself.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.  For purpose of examination, examiner interprets claim 3 as dependent upon claim 1.
Claims 4-7 are rejected due to being dependent upon a rejected claim 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Webster (5,246,449) and Elsner (2008/0086822).
Regarding Claim 1, Webster teaches A multi-functional pocket knife (Ref. 111, Fig. 7, [Col. 6, Line 48-49]) comprising: 
a handle (See annotated Fig. 7 below), wherein the tools comprise a planar pulling tool (Ref. 110, Fig. 7, [col. 6, Line 48]) movable in rotation about one of the connection axes (See annotated Fig. 7 below) and extending along a longitudinal axis of the pocket knife (See annotated Fig. 7 below),
wherein the planar pulling tool is a tick remover (Ref. 112, Fig. 7, [Col. 6, Line 51]) comprising an opening (Ref. 123, Fig. 8, [Col. 6, Line 65]) at a free end of the tick remover (Ref. 121, Fig. 8, [Col. 6, Line 63]), the opening delimiting a space gradually widening towards the free end (Fig. 8),
the tick remover comprises a rotary end (Fig. 9 annotated below)  opposite from the free end.
Webster fails to explicitly teach the structure of the handle of the pocket knife and the tick remover comprising an open loop at the rotary end.  Elsner teaches a pocket knife with multiple tools and can be considered analogous art because it is within the same field of endeavor.  Elsner further teaches the handle formed by two integral flanks (Ref. 8a&8b, Fig. 3, [0040]) providing at least one storage space (Fig. 3-4) for tools each pivoting about connection axes arranged at each end of the handle (Fig. 2).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the handle, as taught by Webster, with the handle formed by two integral flanks, as taught by Elsner, since such a modification is merely an alternate equivalent structure to allow the storage of tools and holding of the device.  
Elsner further teaches the tick remover comprising an open loop (Ref. 22, Fig. 6) at the rotary end, the open loop comprising an internal portion of the open loop (Ref. 85, Fig. 4) which fits, in rotation, on a pin of the multifunctional pocket knife (Ref. 11a, Fig. 4),
the open loop at the rotary end of the tick remover comprises an external part (Ref. 83, Fig. 6, [0060]) which bears on a return spring (Ref. 60, Fig. 5&10) of the multifunctional pocket knife, and the external part of the open loop comprises a recess (Ref. 80&84, fig. 6, [0060]) configured to interact with the return spring to thereby immobilize the tick remover when the tick remover is deployed (Fig. 9), and 
the open loop comprises a cleft (Ref. 76, Fig. 6-8, [0058]) configured for the open loop to be removed, by translational movement, from the pin (Fig. 8 shows the open loop removed by translational movement from the pin).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the rotary end, as taught by Webster, with the open loop rotary end, as taught by Elsner, to increase functionality of the multifunctional pocket knife by allowing the tick remover to be used in combination with the handle or alone.

    PNG
    media_image1.png
    177
    438
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    189
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    412
    media_image3.png
    Greyscale


Regarding Claim 8, Webster teaches A pull-out instrument (Ref. 110, Fig. 7, [col. 6, Line 48]) for incorporation into a pocket knife (Ref. 111, Fig. 7, [Col. 6, Line 48-49]), the pull-out instrument comprising of a planar element (Ref. 110, Fig. 7, [col. 6, Line 48]) arranged to be mounted in rotation about an axis (See annotated Fig. 7 below) and extend along a longitudinal axis of the pocket knife, the planar element comprises, an opening (Ref. 123, Fig. 8, [Col. 6, Line 65]) at a free end of the planar element (Ref. 121, Fig. 8, [Col. 6, Line 63]), the opening delimiting a space gradually widening towards the free end (Fig. 8), wherein the planar element is a tick remover (Ref. 112, Fig. 7, [Col. 6, Line 51]) comprising a rotary end (Fig. 9 annotated below) opposite from the free end.
Webster fails to explicitly teach the tick remover comprising an open loop at the rotary end.  Elsner teaches a pocket knife with multiple tools and can be considered analogous art because it is within the same field of endeavor.  Elsner further teaches the tick remover comprising an open loop (Ref. 22, Fig. 6) at the rotary end, the open loop comprising an internal portion of the open loop (Ref. 85, Fig. 4) which fits, in rotation, on a pin of the multifunctional pocket knife (Ref. 11a, Fig. 4), 
the open loop at the rotary end of the tick remover comprises an external part (Ref. 83, Fig. 6, [0060]) which bears on a return spring (Ref. 60, Fig. 5&10) of the pocket knife, and the external part of the open loop comprises a recess (Ref. 80&84, fig. 6, [0060]) configured to interact with the return spring to thereby immobilize the tick remover when the tick remover is deployed (Fig. 9), and 
the open loop comprises a cleft (Ref. 76, Fig. 6-8, [0058]) configured for the open loop to be removed, by translational movement, from the pin (Fig. 8 shows the open loop removed by translational movement from the pin).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to replace the rotary end, as taught by Webster, with the open loop rotary end, as taught by Elsner, to increase functionality of the multifunctional pocket knife by allowing the tick remover to be used in combination with the handle or alone.

    PNG
    media_image4.png
    179
    438
    media_image4.png
    Greyscale


    PNG
    media_image2.png
    189
    472
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    317
    412
    media_image3.png
    Greyscale

Regarding Claim 10, Webster teaches the limitations of claim 8, as described above, and further teaches wherein the thickness of the planar element decreases from a rotary attachment point of the planar element (Fig. 9 annotated below) to the its free end (Fig. 7&9 shows the thickness decrease from the rotary attachment point to the free end).  

Claim 3-4, 7, 9, and 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wester in view of Elsner as applied to claim 1, 8, and 10 above, and further in view of Glaesel (2006/0271069).
Regarding Claim 3, Webster in view of Elsner teaches the limitations of claim 2, as described above,  but fails to explicitly teach the tick remover is elastically deformable.  Glaesel teaches a tick remover with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  Glaesel teaches wherein the free end of the tick remover is elastically deformable ([0033-0034] describes the tool to be made of flexible plastic) in flexion with respect to the plane of the tick remover (Fig. 4&5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover tool, as taught by Webster as modified, with an elastically deformable material, as taught by Glaesel, since such a modification is merely an alternate equivalent structure to allow good contact with the tick when removed.

Regarding Claim 4, Webster in view of Elsner and Glaesel teaches the limitations of claim 3, as described above, and Webster further teaches wherein the thickness of the tick remover decreases from a rotary attachment point of the tick remover (Fig. 9 annotated below)  to the free end of the tick remover (Fig. 7&9 shows the thickness decrease from the rotary attachment point to the free end).  

    PNG
    media_image5.png
    327
    558
    media_image5.png
    Greyscale


Regarding Claim 7, Webster in view of Elsner and Glaesel teaches the limitations of claim 3, as described above, and Elsner further teaches the concept of a tool of a multipurpose tool being decoupled from the body and pin of the multipurpose tool (Fig. 10, [0064]).  Elsner teaches wherein the tick remover is movable in translation from an axis of rotation of the tick remover (Figs. 7,8,&10, [0064]).  

Regarding Claim 9, Webster in view of Elsner teaches the limitations of claim 8, as described above, but fails to explicitly teach the planar element is elastically deformable.  Glaesel teaches a planar element with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  Glaesel teaches wherein the free end of the planar element is elastically deformable ([0033-0034] describes the tool to be made of flexible plastic) in bending with respect to the plane of the planar element (Fig. 4&5).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover tool, as taught by Webster as modified, with an elastically deformable material, as taught by Glaesel, since such a modification is merely an alternate equivalent structure to allow good contact with the tick when removed.

Regarding Claim 13, Webster in view of Elsner teaches the limitations of claim 8, as described above, but fails to explicitly teach the planar element made of a polymer material.  Glaesel teaches a planar element with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  Glaesel teaches wherein the planar element is made of a polymer material ([0034] describes the tool can be made of a flexible plastic).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the planar tool, as taught by Webster, to be made of a flexible polymer material, as taught by Glaesel, since such a modification is merely an alternate equivalent structure to allow the planar tool to bend and form to the skin to remove ticks.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wester in view of Elsner and Glaesel as applied to claims 3-4 and 7  above, and further in view of Dallas (2004/0003472).
Regarding Claim 5, Webster in view of Elsner and Glaesel teaches the limitations of claim 3, as described above, but fails to explicitly teach the tick remover with a griping member.  Dallas teaches a pocket knife with multiple pull out tools and can be considered analogous art because it is within the same field of endeavor.  Dallas teaches a wherein the tick remover comprises a gripping member (See annotated Fig. 1 below) adjacent to a slot (See annotated Fig. 1 below) passing through the tick remover.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with a gripping member, as taught by Dallas, to allow the user to more easily pull out the device from the handle of the pocket knife.  

    PNG
    media_image6.png
    558
    820
    media_image6.png
    Greyscale


Claim 6 and 16-17 is rejected under 35 U.S.C. 103 as being unpatentable over Wester in view of Elsner and Glaesel as applied to claim 3-4 and 7 above, and further in view DE ‘288 (DE 20 2008 003 288 U1).
Regarding Claim 6, Webster as modified teaches the limitations of claim 2, as described above, but fails to explicitly teach the tick remover comprising an optical instrument.  DE ‘288 teaches a tick remover with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  DE ‘288 teaches wherein the tick remover comprises an optical instrument (Ref. 4, Fig. 1, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with an optical instrument, as taught by DE ‘288, to add functionality by allowing the tick be easier identified and seen.  

Regarding Claim 16,  Webster teaches the limitations of claim 6, as described above, and DE 288’ further teaches wherein the optical instrument comprises a magnifying glass (Ref. 4, Fig. 1, [0011]).  

Regarding Claim 17, Webster teaches the limitations of claim 16, as described above, and Webster further teaches wherein the opening in the form of a V-shape (Fig. 8).  DE 288’ further teaches the magnifying glass is inserted upstream of the opening in the form of a V-shape (Fig. 2 shows the magnifying glass placed upstream from the opening).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wester in view of Elsner as applied to claims 1, 8 and 10 above, and further in view Dallas (2004/0003472). 
Regarding Claim 11, Webster in view of Elsner teaches the limitations of claim 8, as described above, and Elsner further teaches the planar element is arranged to be removably mounted in translation from an axis of rotation of the planar element (Fig. 8 shows the open loop removed by translational movement from the pin).  Webster in view of Elsner fails to explicitly teach a gripping member.  Dallas teaches a pocket knife with multiple pull out tools and can be considered analogous art because it is within the same field of endeavor.  Dallas teaches comprising a gripping member (See annotated Fig. 1 below) adjacent to a slot (See annotated fig. 1 below) passing through the planar element on either side.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with a gripping member, as taught by Dallas, to allow the user to more easily pull out the device from the handle of the pocket knife.

    PNG
    media_image6.png
    558
    820
    media_image6.png
    Greyscale

Claim 12 and 14-15 is rejected under 35 U.S.C. 103 as being unpatentable over Wester in view of Elsner as applied to claims 1, 8, and 10 above, and further in view DE ‘288 (DE 20 2008 003 288 U1).
Regarding Claim 12, Webster in view of Elsner teaches the limitations of claim 8, as described above, but fails to explicitly teach an optical member.  DE ‘288 teaches a tick remover with an opening at a distal end and can be considered analogous art because it is within the same field of endeavor.  DE ‘288 teaches comprising an optical instrument (Ref. 4, Fig. 1, [0011]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the tick remover, as taught by Webster as modified, with an optical instrument, as taught by DE ‘288, to add functionality by allowing the tick be easier identified and seen.  

Regarding Claim 14,  Webster in view of Elsner and DE ‘288 teaches the limitations of claim 12, as described above, and DE 288’ further teaches wherein the optical instrument comprises a magnifying glass an optical instrument (Ref. 4, Fig. 1, [0011]).  

Regarding Claim 15, Webster in view of Elsner and DE ‘288 teaches the limitations of claim 14, as described above, and Webster further teaches wherein the opening in the form of a V-shape (Fig. 8).  DE 288’ further teaches wherein the magnifying glass is inserted upstream of the opening in the form of a V-shape (Fig. 1 shows the magnifying glass placed upstream from the opening).  

Response to Arguments
Examiner acknowledges applicant’s amendments to the specifications are acknowledged and the objection to the specification is withdrawn.
Examiner acknowledges applicant’s amendments to claims 1, 4, 5, and 17 and examiner withdraws the rejection under 35 USC 112(b).
Applicant’s arguments with respect to claims 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant has amended claim 1 and 8 to recite “the tick remover comprising an open loop at the rotary end, the open loop comprising an internal portion of the open loop which fits, in rotation, on a pin of the pocket knife, the open loop at the rotary end of the tick remover comprises an external part which bears on a return spring of the pocket knife, and the external part of the open loop comprises a recess configured to interact with the return spring to thereby immobilize the tick remover when the tick remover is deployed, and the open loop comprises a cleft configured for the open loop to be removed, by translational movement, from the pin,” the bracing surface being colinear with the first lateral edge and the second lateral edge” thereby changing the scope of the claim necessitating a new grounds of rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Tatum (D940,321), Poremeba (10,980,572), Butler (5,116,347), Gadd (5,447,511) teach tick remover tools and can be considered analogous art because it is within the same field of endeavor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723